Law Office of BRIANP. SIMON Attorneys at Law November 10, 2015 Securities and Exchange Commission treet, N.E. Washington, DC20549 Attn: Jay Ingram Edward Kelly Re: ABCO Energy, Inc. Registration Statement on Form S-1 Effectiveas of November 6, 2015 Commission File No. 333-207419 424(b) Prospectus Dear Mr. Ingram and Mr. Kelly: On behalf of our client, ABCO Energy, Inc. (“ABCO”), we are electronically transmitting for filing under Rule 424(b)(3) [“424 Prospectus”] of the Securities Act of 1933, as amended (the “Act”), onecopy ofthe 424Prospectuscontained in its Registration Statement on Form S-1, File No. 333-207419 which was declared effective on November 6, 2015. Please direct any comments or questions regarding the 424 Prospectus or this transmittal letter to me at (310) 855-3382, or to Larry Winters at (424) 228-5473. Thank you very much for your help and assistance with this matter. Very truly yours, LAW OFFICE OF BRIAN P. SIMON Brian P. Simon By Brian P. Simon cc:Charles O’Dowd, ABCO Energy, Inc. Michael Kelley, Esq., SEC Staff, Division of Corporation Finance BPS:dm
